Order filed, April 6, 2012.




                                              In The

                        Fourteenth Court of Appeals
                                          ____________

                                      NO. 14-12-00088-CV
                                        ____________

                                 MARCUS HILES, Appellant

                                                V.

                              ARNIE & COMPANY, P.C., Appellee


                           On Appeal from the 270th District Court
                                    Harris County, Texas
                             Trial Court Cause No. 2010-42061


                                            ORDER
       The reporter’s record in this case was due February 6, 2012, 2012. See Tex. R. App. P.
35.1. On March 6, 2012, this court granted Carmen Miller's motion for extension to file the
record on or before April 4, 2012. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

       We order Carmen Miller, the official court reporter, to file the record in this appeal
within 30 days of the date of this order;            NO FURTHER EXTENSION WILL BE
ENTERTAINED. The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Carmen Miller does not timely
file the record as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM